DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 03, 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Kodama teaches concentration ranges which exclude solvent, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that Fong teaches an embodiment wherein the composition had a carbon content less than that required by the claims, the test for obviousness is In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that Young teaches a composition comprising dissolved polymers, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
In response to applicant's argument that Goto allegedly teaches a “large” gap between the glass transition temperature of Kodama and the reference, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, disclosed examples and preferred embodiments do not constitute a In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
Applicant arguments regarding the rejection of claims 4, 8 and 21 through 24 are not persuasive for the reasons discussed in the previous Office Actions.
In regard to applicant’s arguments regarding the claimed ranges. Section 2144.05.II.A of the MPEP states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. As was discussed in previous Office Actions, Applicant has failed to provide sufficient argument and evidence that the claimed ranges produced unexpected and superior results across the scope of the claims over the closest prior art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (U.S. Patent Publication No. 2012/0076950) in view of Fong (U.S. Patent # 8,377,623) and Young et al (U.S. Patent Publication No. 2004/0110856) and Goto et al (U.S. Patent Publication No. 2018/0037688).
	In the case of claims 1, 2 and 25, Kodama teaches a photocurable composition comprised of a polymerizable material/monomer and a photoinitiator (Abstract and Page 19 Paragraph 0195). Kodama further teaches that the composition comprised between 90 to 99% by mass the polymerizable material/monomer (Page 18 Paragraph 0184), which was within the claimed range In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kodama does not specifically teach that the total carbon content of the photocurable composition after curing was at least 75%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Fong teaches s photocurable composition used to form three-dimensional articles (Abstract). Fong further teaches that the amount of carbon in the cured product affected the transparency and strength of the cured article (Column 17 Lines 26-49).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined the total carbon content present in the photocurable composition of Kodama after curing through routine experimentation because the amount of carbon affected the transparency and strength of the cured composition.
	Kodama does not teach that the polymerizable material included at least 3 wt% divinylbenzene. However, Kodama does teach that the composition included a polymer 
	Young teaches a polymerizable composition when cured formed a polymer film having a glass transition temperature and which was used in imprinting operations (Abstract and Page 1 Paragraphs 0007-0012). Young teaches that the polymerization of the composition was conducted through exposure to light (Page 2 Paragraph 0024 and Page 4 Paragraph 0046). Young further teaches that the composition included a cross-linker comprising divinylbenzene which increased the strength and integrity of the film during etching (Page 4 Paragraph 0047).
	Based on the teachings of Young, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used divinylbenzene as the polymer ingredient of Kodama because divinylbenzene was a known cross-linker in the art which increased the etching resistance of the film formed from the composition.
	As for the divinylbenzene being present in the amount of at least 3 wt%, Kodama teaches that the polymer ingredient was present in the amount of 0 to 20 % by mass/weight (Pages 20-21 Paragraphs 0218-0219), which overlapped with the required claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kodama does not teach that the glass transition temperature of the composition after curing was at least 130 ℃. However, Kodama teaches that the taught composition was used for forming objects through imprinting (Page 1 Paragraph 0001).

	Based on the teachings of Goto, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the composition of Kodama in view of Fong and Young to provide a glass transition temperature of a cured film of the composition in the range of 100 ℃ or greater in order to prevent the occurrence of waviness during an etching process. Furthermore, the range or 100 ℃ or greater overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 3 and 4, Kodama teaches that at least 10 wt% of the polymerizable material was a multi-functional (meth)acrylate compound (Page 11 Paragraph 0127) and that suitable multi-functional (meth)acrylate compounds included bisphenol A di(meth)acrylate (page 5 Paragraph 0065).
	As for claims 5 and 7-9, Kodama teaches that the composition comprised two or more species of polymerizable monomer (Page 4 Paragraph 0053) which included benzyl (meth)acrylate and 1-naphthyl (meth)acrylate (Page 5 Paragraph 0063).
	As for claim 10, Kodama teaches that the viscosity of the composition was in the range of 8 to 25 mPa-s (Page 18 Paragraph 0186), which overlapped with the claimed range. In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claims 21-24, Kodama teaches a composition substantially identical to that required by the claims and therefore it's the examiner position that the composition of Kodama would be capable of forming a photo-cured layer was disclosed in claims 21 through 24.

Conclusion
	Claims 1 through 5, 7 through 10 and 21 through 25 have been rejected. Claims 11 and 13 through 20 were previously withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712